Case 1:15-cv-01082-LPS Document 125 Filed 06/01/20 Page 1 of 3 PageID #: 4465




 Travis S. Hunter
 302-651-7564
 hunter@rlf.com


VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, Delaware 19801

           Re: Crystallex International Corp. v. Petróleos de Venezuela, S.A. et al., No. 15-
               1082-LPS (“Crystallex I”); Crystallex International Corp. v. PDV Holding,
               Inc., et al., No. 16-1007-LPS (“Crystallex II”)

Dear Chief Judge Stark:

I write with the consent of all parties in accordance with the Court’s order of May 26, 2020 requiring
the parties submit a joint status report in Crystallex International Corp. v. Petróleos de Venezuela,
S.A., et al., C.A. No. 15-1082-LPS (“Crystallex I”) and Crystallex International Corp. v. PDV Holding,
Inc., et al., C.A. No. 16-1007-LPS (“Crystallex II”) (the “Related Cases”). Crystallex I D.I. 124,
Crystallex II D.I. 77. The parties in the Related Cases have conferred and set forth below a brief status
report, followed by their respective positions on next steps in these actions.

Crystallex’s Position:

On November 30, 2018, the Court stayed the Related Cases until the Court lifts the stay in Crystallex
International Corp. v. Bolivarian Republic of Venezuela, C.A. No. 17-mc-00151-LPS (“Crystallex
Asset Proceeding”), or until the Court “enters some other order lifting the stay in one or more of the
Related Cases.” Crystallex I D.I. 114, Crystallex II D.I. 68. On December 12, 2019, this Court issued
an order extending the stay “until completion of the Supreme Court proceedings in the Crystallex Asset
Proceeding or further order of this or any other Court lifting the stay.” Crystallex I D.I. 120, Crystallex
II D.I. 75.

On May 18, 2020, the United States Supreme Court denied the petition for certiorari filed by Venezuela
and PDVSA seeking review of the Third Circuit’s July 29, 2019 decision affirming this Court’s August
9, 2018 order granting the Writ of Attachment Fieri Facias. On May 22, 2020, this Court issued an
order confirming the lifting of the stay in the Crystallex Asset Proceeding and setting a schedule for
Crystallex’s motion to determine the process for the sale of PDVSA’s shares in PDVH to satisfy
Crystallex’s judgment and Venezuela’s and PDVSA’s motion to quash the writ of attachment or to
modify or amend the judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.
Crystallex Asset Proceeding D.I. 174.
As this Court has previously recognized, the continued prosecution of these actions may be rendered
unnecessary if Crystallex prevails in enforcing its judgment through the Crystallex Asset Proceeding.
E.g., Crystallex I D.I. 120 at 12, Crystallex II D.I. 75 at 12 (noting that this Court “does not see any
need to evaluate the futility of any proposed amendment at this time, particularly as Crystallex I and




RLF1 23508435v.1
Case 1:15-cv-01082-LPS Document 125 Filed 06/01/20 Page 2 of 3 PageID #: 4466

The Honorable Leonard P. Stark
June 1, 2020
Page 2



Crystallex II may become moot depending on what occurs in the Crystallex Asset Proceeding”);
Crystallex I, D.I. 109; Crystallex II, D.I. 62. While Crystallex remains prepared to amend its complaint
in Crystallex I in accordance with the Third Circuit’s guidance and to continue to prosecute Crystallex
II at the appropriate time, those efforts may be unnecessary if, as hoped and expected, Crystallex’s
judgment is satisfied through the sale of shares of PDVH that have been attached as a result of the
Crystallex Asset Proceeding. In the interest of judicial economy, Crystallex respectfully submits that
the Court should continue to stay Crystallex I and Crystallex II pending resolution of the Crystallex
Asset Proceeding.

PDVSA’s Position:
Without prejudice to any of its rights or defenses, PDVSA agrees with Crystallex that the Court
should continue to stay Crystallex I and Crystallex II pending resolution of the Crystallex Asset
Proceeding.

PDV Holding, Inc.’s Position:

Without waiving any rights, PDV Holding, Inc. agrees with Crystallex that Crystallex I and II
should remain stayed pending final resolution of the Crystallex Asset Proceeding.

RTSA’s Position:

Nothing in the Third Circuit’s opinion in Crystallex International Corp. v. Bolivarian Republic of
Venezuela, 932 F.3d 126 (3d Cir. 2019) (the “Crystallex Attachment Appeal”), changes RTSA’s
position regarding the disposition of this matter. As RTSA explained in the Joint Status Report
filed on October 18, 2019 (D.I. 69 at 3–4), and reiterated at the November 13, 2019 status
conference (D.I. 73 at 47:18–48:2), the Third Circuit’s January 2018 decision reversing this
Court’s order denying PDVH’s motion to dismiss in Crystallex I (the “Crystallex DUFTA
Appeal”) warrants immediate dismissal of this case with prejudice as to RTSA as well as
immediate dismissal of Crystallex I. The Third Circuit held in the Crystallex DUFTA Appeal that
Crystallex’s “non-debtor transferor” theory of liability under DUFTA fails as a matter of law, and
RTSA respectfully maintains that this legal deficiency cannot be cured by amendment. The law
of the Crystallex DUFTA Appeal is clear—a transfer is actionable under DUFTA only if it is made
by the debtor itself—and the Third Circuit’s conclusion in the Crystallex Attachment Appeal that
PDVSA is the alter ego of the Republic of Venezuela for purposes of post-judgment attachment
has no bearing on the fundamental non-viability of Crystallex’s DUFTA claim against RTSA.
After all, Crystallex has never alleged that PDVH (the alleged transferor) is the alter ego of
PDVSA or Venezuela, despite having years to investigate and plead such allegations, nor has it
tied the fraudulent transfer alleged against RTSA in this case to any “claim” other than the failed
claims in Crystallex I. Both Crystallex I and Crystallex II should be dismissed with prejudice.

All of that being said, RTSA is not opposed to a continued stay of proceedings in Crystallex II
pending the proposed sale of PDVH, as the Court suggested in its December 12, 2019 order (D.I.




RLF1 23508435v.1
Case 1:15-cv-01082-LPS Document 125 Filed 06/01/20 Page 3 of 3 PageID #: 4467

The Honorable Leonard P. Stark
June 1, 2020
Page 3



75 at 12–13). RTSA also advises the Court that RTSA has divested itself of the commercial
obligations secured by the PDVH pledge.


                                        *       *       *

Counsel are available if the Court has any questions.

                                                    Respectfully submitted,

                                                    /s/ Travis S. Hunter

                                                    Travis S. Hunter (#5350)


cc: All Counsel of Record (via ECF)




RLF1 23508435v.1
